Name: Commission Regulation (EEC) No 352/90 of 9 February 1990 on the supply of preserved mackerel to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  fisheries;  United Nations
 Date Published: nan

 No L 38/30 Official Journal of the European Communities 10 . 2 . 90 COMMISSION REGULATION (EEC) No 352/90 of 9 February 1990 on the supply of preserved mackerel to the World Food Programme (WFP) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3), lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 August 1989 on the supply of food aid to the WFP, the Commission allocated to that organization preserved mackerel to the value of ECU 750 000 to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of preserved mackerel to the WFP in accordance with the provisions of Regulation (EEC) No 2200/87, and in particular Article 7 (3) (h) thereof, and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States , Done at Brussels, 9 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p . 1 . O OJ No L 172, 21 . 6 . 1989, p. 1 . (' OJ No L 136, 26 . 5 . 1987, p . 1 . ( «) OJ No L 204, 25. 7. 1987, p. 1 . 10. 2. 90 Official Journal of the European Communities No L 38/31 ANNEX 1 . Operation No (') : 778/89  Commission Decision of 30.8.1989 2. Programme : 1988 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 WFP 1 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Lebanon 6. Product to be mobilized : preserved mackerel 7. Characteristics and quality of the goods (3) (*) (6) 0 : preserved mackerel in vegetable oil (CN code 1604 15 10) 8 . Total quantity : maximum possible quantity, net and drained weight, for a total amount of ECU 750 000 9. Number of lots : two Lot A : ECU 400 000 ; Lot B : ECU 350 000 ; 1 0. Packaging and marking : metal cans of a net capacity of 120 grams to 125 grams equivalent to 85 to 95 grams of drained fish, the cans must be packed in 10 kilogram cartons containing approximately 50 cans, Marking on 50 cartons (at least 5 cm high) : 'ACTION N ° 778/89 / LIBAN 0423800 / POISSON / DON DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / BEIRUT 11 . Method of mobilization : Community market (goods conforming to Council Regulation (EEC) No 802/68, OJ No L 148, 28. 6. 1968 1 2. Stage of supply : free at port of shipment 13 . Port of shipment : Ravenna 14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 17  30. 4. 1990 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 27. 2 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 3 . 1900 at 12 noon (b) period for making the goods available at the port of shipment : 17  30. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : Lot A : ECU 4 000 ; Lot B : ECU 3 500 23. Amount of the delivery security : Lot A : ECU 40 000 ; Lot B : ECU 35 000 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B or 25670 B 25 . Refund payable on request by the successful tenderer :  The compensatory amount applicable in Spain is that of 7. 2. 1990 as fixed by Commission Regulation (EEC) No 262/90 (OJ No L 30, L 2. 1990, p. 18) No L 38/32 Official Journal of the European Communities 10 . 2 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7 . 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex.  or i&gt;y telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (s) The successful tenderer shall give the beneficiaries representatives a health certificate at the time of deli ­ very. (6) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. Q The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.